Citation Nr: 0723107	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a chronic back 
disorder.

2. Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980 and from February 1981 to June 1985.  He 
received a bad conduct discharge for his second period of 
service.  A February 2003 administrative decision determined 
that the veteran is eligible for VA benefits only for the 
period of service from January 1977 to January 1980.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for December 2006.  
His request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2006).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that a chronic 
back disorder was manifested during the veteran's active duty 
service or that the veteran has a current chronic back 
disorder that is otherwise related to service.

2. The evidence of record does not demonstrate that an 
acquired psychiatric disorder, including PTSD, manifested 
during the veteran's active service or that the veteran has a 
current acquired psychiatric disorder, including PTSD, that 
it otherwise related to service.


CONCLUSIONS OF LAW

1. A chronic back disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).

2. An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, a July 2006 letter 
informed him of the information and evidence necessary to 
warrant entitlement to the benefits sought.  This letter also 
advised him of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the July 2006 letter expressly notified 
the veteran of the need to submit any pertinent evidence in 
his possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 letter provided such notice.

The Board observes that the July 2006 VCAA letter was sent to 
the veteran after the March 2003 rating decision.  However, 
to the extent that the notice was not given prior to the 
initial adjudication of the veteran's claims in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in July 2006 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the veteran was given ample opportunity 
to present additional evidence and argument regarding his 
claims.  Under such circumstances, it is therefore difficult 
to see how he would be prejudiced by the Board proceeding 
with a review of his claims on appeal.

The veteran asserts in an April 2001 written statement that 
one cause of his psychiatric disorder/PTSD is an incident in 
which he was beaten up by a gang of Marines in the brig.  
Generally, when a veteran raises a claim of PTSD based upon 
an in-service personal assault, VA has a duty to advise him 
that evidence from sources other than service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and then allow him the 
opportunity to furnish this type of evidence or to advise VA 
of the potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2006).  In the present case, the veteran was 
never provided any notice regarding the "other types of 
evidence" that might help verify his claimed in-service 
personal assault.  

However, after careful consideration, the Board concludes 
that the above notice error is not prejudicial to the veteran 
and that it may proceed with a decision on his acquired 
psychiatric disorder/PTSD claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  In the 
present case, notice regarding the types of evidence that 
might verify his claimed stressor is unnecessary because the 
record does not contain a diagnosis of PTSD.  Without a 
current diagnosis, the veteran's claim of service connection 
for PTSD cannot prevail and no further discussion of the two 
remaining elements of a PTSD service connection claim is 
required.  See 38 C.F.R. § 3.304(f); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Thus, the fact that he has 
not been provided notice regarding the types of evidence that 
may verify his claimed stressor does not affect the outcome 
of this claim.  Since no heightened duty to notify applies to 
general acquired psychiatric disorder claims, a remand to 
provide notice in accordance with 38 C.F.R. § 3.304(f)(3) 
would only unnecessarily delay a decision with no benefit to 
the veteran.

In light of the above, the Board finds that VA has satisfied 
its duty to notify the veteran and that no useful purpose 
would be served by delaying appellate review to send out 
additional notice.

B. Duty to Assist

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
his service medical records are associated with the claims 
folder as well as private treatment records from the 
University of Michigan.  Also of record is a copy of a 
deposition associated with a workers' compensation claim.  
The veteran has not identified any additional relevant, 
outstanding medical records that need to be obtained before 
deciding his claim.  

VA examinations were not provided in conjunction with either 
of the veteran's claims because there is sufficient competent 
medical evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to his chronic back disorder claim, there is 
nothing in the record, other than the veteran's own lay 
statements, suggesting a link between the current chronic 
back disorder and military service.  Moreover, there is no 
objective evidence of an in-service back injury.  Without any 
objective evidence of an in-service injury or competent 
evidence suggesting a link between his current disability and 
service, the veteran has not fulfilled the requirements laid 
out in McLendon thereby triggering VA's responsibility to 
provide an examination.  Thus, no examination is required, 
and a remand is unnecessary to obtain one.  A VA examination 
is also not in order regarding the veteran's psychiatric 
claim for reasons enumerated below.

There has been no attempt by VA to obtain evidence which 
might verify events described by the veteran in an April 2001 
written statement as the cause of his acquired psychiatric 
disorder.  Specifically, neither extended personnel records 
which might show a change in performance during boot camp nor 
legal documents related to his testimony against other 
servicemen or related to his own charges have been obtained.  
However, the Board concludes that a remand to further assist 
the veteran in verifying his claimed in-service 
stressors/injuries is unnecessary.  With regards to PTSD, the 
issue of whether the veteran's stressors are verifiable is 
moot for reasons already discussed above.  The record 
contains no diagnosis of PTSD; thus, there is no need to 
consider whether his claimed stressors are corroborated by 
other evidence.  See Gilpin, supra.  Remanding this appeal, 
therefore, would only unnecessarily delay a decision 
regarding whether the veteran has PTSD that is related to an 
in-service stressor.  

Similarly, assisting the veteran in verifying these events 
would not change the outcome of his claim of service 
connection for a general acquired psychiatric disorder.  As 
will be discussed in more detail below, there is no evidence 
of any in-service psychiatric problems.  The only medical 
evidence of record regarding psychiatric problems is an 
October 1998 evaluation report.  This report indicates that 
the veteran has a single episode major depressive disorder 
and a dysthymic disorder.  Neither this report nor any other 
evidence suggests that either of these diagnoses is somehow 
related to service, including his claimed in-service 
performance problems or assault.  

In order to warrant service connection, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  If the Board were to remand 
for additional development and such development verified at 
least one of the veteran's claimed events, the record would 
contain evidence of the first two elements.  There would not 
be evidence, however, of the third element, a nexus linking 
in-service injuries/events to the current psychiatric 
diagnoses.  Since the record contains no competent evidence 
suggesting even a remote possibility of a link between the 
veteran's current psychiatric disorders and any of his 
claimed in-service events, VA is not required to provide a VA 
examination or obtain an etiological opinion.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, supra.  Thus, the evidence 
of record regarding a nexus would remain in its present 
state, which is no evidence of a nexus.  Therefore, it is 
clear that remanding this claim solely to verify whether the 
veteran's claimed injuries/events occurred would not result 
in a different outcome for him.  Rather, it would only impose 
unnecessary delay and additional burdens on VA.  The Board 
will therefore proceed with this claim, noting that in doing 
so, the veteran has not been prejudiced.  See Bernard, supra; 
see also Sabonis, supra.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

A. Chronic Back Disorder

The veteran contends that he is entitled to service 
connection for a chronic back disorder because he asserts 
multiple in-service back injuries.  According to a May 2001 
written statement submitted by the veteran, the first injury 
occurred while lifting and required weekend bed rest.  He 
states that he also injured himself while stationed in North 
Carolina, and was told he twisted his ankle.  Finally, the 
veteran details two additional injuries that occurred during 
his period of naval service.  As a reminder, the veteran is 
not eligible for VA compensation for disabilities related to 
his second period of service, namely, his naval service.  
Thus, such injuries are not directly relevant to his claim on 
appeal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service medical records reveals no 
complaints of back pain during service.  There is a June 1978 
service medical record documenting a right ankle injury; 
however, there is no mention of any pain related to his back.  
Additionally, the veteran did not indicate any back problems 
at his December 1979 separation examination, and the 
examination report is negative for any clinical findings of a 
chronic back disorder.  The Board finds this lack of in-
service complaints, diagnosis, or treatment for any back 
problems weighs against his claim that any current chronic 
back disorder is related to service.  

In addition to the absence of evidence of a chronic back 
disorder during service, there is no medical evidence of a 
chronic back disorder for more than ten years following 
service separation.  This includes any evidence of a back 
injury or complaints during his period of ineligible military 
service.  Despite the veteran's contentions that he continued 
to complain of back problems during his second period of 
service, the first recorded evidence of any back problems is 
an August 1996 neurosurgery treatment report which indicates 
that he was treated in September 1995 for a history of 
chronic back pain.  The report notes that an MRI study at 
such time revealed degenerative disc disease and L4-5 disc 
herniation.  Subsequent medical records reveal that the 
veteran has a five to six year history of low back pain, and 
that a 1992 myelogram demonstrated disc bulging at the L4-5 
level.  Moreover, these records indicate that a 1995 work-
related injury (lifting a tub of spaghetti) led to 
exacerbation and disc herniation.  See Dr. Dickinson 
treatment report dated October 29, 1997.  In view of the 
above, the contemporaneous evidence of record suggests that 
the earliest the veteran began having back problems is 1990.

The Board finds the significant lapse in time between the 
veteran's active service and the first evidence of a 
diagnosis of a chronic back disorder weighs against his claim 
that his current chronic back disorder is related to 
service.  The Board may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

Moreover, despite the veteran's contentions that his current 
chronic back problems and back pain began during service, and 
more importantly, continued after service, his post-service 
medical records make no mention of any prior back injuries 
related to his active service.  Rather, the only back injury 
mentioned in his records is the 1995 work-related injury 
discussed above.  The Board finds that the lack of any 
mention of an in-service injury in the contemporaneous post-
service record, coupled with an absence of evidence of any 
in-service back injury, weighs heavily against the veteran's 
claim that his current disability is related to service.

Finally, the Board has reviewed the veteran's statements that 
his current chronic back disorder is related to service.  
However, as a lay person, the veteran is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Similarly, the Board is not competent to make its own 
independent medical determinations.  Rather, it must have 
plausible reasons, based upon medical evidence in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the 
present case, the medical evidence of record fails to provide 
any etiological opinion linking the veteran's current chronic 
back disorder to his military service.  And while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, there must at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Therefore, with consideration of the lack of in-service 
evidence of any back injury or complaints, the length of time 
following service prior to a recorded diagnosis of a chronic 
back disorder, the lack of contemporaneous evidence providing 
a history of in-service injury, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against this claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Acquired Psychiatric Disorder/PTSD

The veteran contends that he has an acquired psychiatric 
disorder, including PTSD, related to military service.  He 
has identified a number of non-combat stressors from his 
eligible period of service in support of his claim.  First, 
the veteran contends a number of stressful events occurred 
during boot camp, including witnessing suicide attempts, the 
death of a recruit, and being singled out for performance and 
nervous problems.  The veteran also avers that he was again 
singled out as a trouble maker while stationed in Keflavik, 
Iceland for the period from June 1977 to March 1978.  In an 
April 2001 statement he states that he testified against 
other serviceman, and that he was then brought up on false 
charges.  According to him, these charges resulted in his 
being placed in the brig where he was beaten up by a gang of 
Marines.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002)  and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the record does not 
indicate that the veteran has been diagnosed with PTSD.  
According to 38 C.F.R. § 4.125(a) (2006), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of a diagnosis of PTSD, a preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.  No further discussion of the two remaining 
elements of a PTSD service connection claim is necessary.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Although service connection is not warranted for PTSD based 
on a lack of evidence of a diagnosis, an October 1998 
psychiatric evaluation reports that the veteran has diagnoses 
of major depressive disorder, single episode, moderate, and 
panic disorder with moderate agoraphobia.  However, this 
evaluation report does not provide a basis for these 
diagnoses that is service-related, nor is there any mention 
by the veteran of the various claimed stressful events.  
Rather, the examining psychologist indicates that the veteran 
reported difficulty dealing with back pain and other ongoing 
physical problems as well as stress related to his son, who 
has Down's syndrome, recently undergoing open heart surgery.  
There is no other medical evidence in the claims folder 
regarding psychiatric disorders.

The veteran's service medical records are absent any mention 
of complaints or treatment for an acquired psychiatric 
disorder.  His December 1979 separation examination is 
negative for any clinical psychiatric abnormalities.  
Furthermore, the first evidence of record of any psychiatric 
problems is the October 1998 evaluation report discussed 
above.  The Board finds the absence of any in-service 
evidence of complaints, diagnosis, or treatment weighs 
heavily against the veteran's claim that either of his 
current psychiatric disorders manifested during service.  
Moreover, a nineteen year lapse in time between the veteran's 
eligible active service and the first diagnosis of an 
acquired psychiatric disorder also weighs against his claim.  
See Maxson, supra.  Finally, there is no competent evidence 
linking the veteran's current psychiatric diagnoses to any 
incident of service; rather, it appears that his disorders 
are related to more current, post-service problems.  

The Board considered the veteran's statements that his 
current psychiatric disorders are related to service.  
However, as previously mentioned, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  Therefore, the Board must rely on the 
medical evidence of record.  In the present case there is no 
evidence demonstrating that he acquired a major depressive 
disorder or a dysthymic disorder during service, nor is there 
evidence linking either of these disorders to his military 
service.  Therefore, with consideration of the lack of in-
service evidence of any complaints or diagnosis, the length 
of time following service prior to a recorded diagnosis of an 
acquired psychiatric disorder, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against this claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



ORDER

Entitlement to service connection for a chronic back disorder 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


